Exhibit 10.2 August 17, 2016 DEAL FINANCING MEMORANDUM Deal name: Sanofi-Aventis U.S. LLC Location: Kansas City, Missouri Description: Purchase for resale of entire personal property contents of a 690,000 SF pharmaceutical manufacturing facility, including but not necessarily limited to multiple production lines and specialized equipment, laboratory equipment, processing machinery and equipment and facility support equipment on a wall-to-wall, ceiling-to-floor basis (collectively, the "Assets"). Assets to be resold commencing late September, 2016. Price: $3,885,000 for all assets. Heritage Global Partners, Inc. ("HGP"), a wholly-owned subsidiary of HeritageGlobalInc., will purchase a 25% undivided interest in the Assets for $971,250. Source of
